Citation Nr: 1001259	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-04 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a lung 
disorder, to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active duty in the Coast Guard from 
September 1970 to September 1974.  He also had verified 
active duty in the Army from August 1980 to June 1983.  The 
Veteran had additional service in the Army Reserve including 
verified periods of active duty for training from May 1978 to 
August 1978 and from October 1987 to March 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and February 2007 RO 
rating decisions.  The November 2004 RO decision determined 
that new and material evidence had not been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.  By this decision, the RO also denied 
service connection for tinnitus; for a cervical, thoracic, 
and lumbar spine disability; and for a psychiatric disorder 
(claimed as depression), to include as secondary to a 
cervical, thoracic, and lumbar spine disability.  The RO 
further denied an increase in a 10 percent rating for a left 
ankle disability.  The Veteran provided testimony at a 
personal hearing at the RO in June 2005.  

The February 2007 RO decision denied service connection for a 
lung disorder, apparently to include as due to asbestos 
exposure, on a de novo basis.  

A January 2008 RO decision reopened the Veteran's claim and 
granted service connection and a noncompensable rating for 
bilateral hearing loss and a 10 percent rating tinnitus.  
Therefore, those issues are no longer on appeal.  

The Veteran provided testimony at a personal hearing at the 
RO in May 2009.  At the May 2009 RO hearing, the Veteran 
expressly withdrew the issues of entitlement to service 
connection for a cervical, thoracic, and lumbar spine 
disability; entitlement to service connection for a 
psychiatric disorder (claimed as depression), to include as 
secondary to a cervical, thoracic, and lumbar spine 
disability; and entitlement to an increase in a 10 percent 
rating for a left ankle disability.  Therefore, those issues 
are also no longer before the Board.  In October 2009, the 
Veteran testified at a Travel Board hearing at the RO.  

The Board notes that the February 2007 RO decision (noted 
above) denied the Veteran's claim for a lung disorder, 
apparently to include as due to asbestos exposure, on a de 
novo basis.  The Board observes, however, that service 
connection for a lung disorder (bronchitis), to include as 
due to asbestos exposure, was previously denied in a final 
November 2005 RO decision.  Additionally, the Board notes 
that the lung disorder claim presently on appeal was framed 
as entitlement to service connection for bronchiolitis 
(pursuant to the February 2007 RO decision).  The Board 
finds, however, that the prior adjudication was of the same 
claim (a lung disorder (bronchitis), to include as due to 
asbestos exposure), however styled.  Ashford v. Brown, 10 
Vet.App. 120 (1997).  Therefore, the Board must address 
whether the Veteran submitted new and material evidence to 
reopen his claim for entitlement to service connection for a 
lung disorder, to include as due to asbestos exposure.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The present Board decision addresses the issue of whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure.  The issue of the merits 
of the claim for entitlement to service connection for a lung 
disorder, to include as due to asbestos exposure, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for a lung disorder, to 
include as due to asbestos exposure, in November 2005, and 
the Veteran did not appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The November 2005 RO decision that denied entitlement to 
service connection for a lung disorder, to include as due to 
asbestos exposure, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for a lung 
disorder, to include as due to asbestos exposure.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure, and the need to remand 
for additional information with regard to the merits of the 
issue, no further discussion of VCAA compliance is needed at 
this time.  


Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); See Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO denied service connection for a lung disorder, to 
include as due to asbestos exposure, in November 2005.  The 
November 2005 RO decision was not appealed and is considered 
final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the November 2005 RO 
decision included the Veteran's available service personnel 
and treatment records; post-service private and VA treatment 
records; VA examination reports; records from the Social 
Security Administration (SSA); a lay statement; articles 
submitted by the Veteran; and the Veteran's own statements.  
The RO denied service connection for a lung disorder 
(bronchitis), to include as due to asbestos exposure, 
essentially on the basis that the evidence did not establish 
that such condition was caused by service.  The RO noted that 
the Veteran claimed service connection for a lung disorder 
(bronchitis, pleurisy, and asbestos exposure with lung 
scarring) and that he also indicated that he experienced 
epidemics; adverse weather conditions; military training; 
temporary duty in sickbay; exposure to CS gas; exposure to 
smoke and pollution in urban environments; and exposure to 
asbestos in the Coast Guard.  The RO indicated that the 
Veteran had been shown by diagnosis and treatment to have 
bronchitis and, at one point, a deviated nasal septum.  It 
was reported that physicians had also noted a likelihood of 
allergies.  The RO related that the Veteran's service 
treatment records showed treatment for the flu, chest 
congestion, and possible sinus problems.  

The RO also indicated that a VA examiner (pursuant to an 
August 2005 VA respiratory examination) reviewed the 
Veteran's service treatment records and opined that the 
Veteran as likely as not had problems with allergies and 
found no evidence of anything other than acute and transitory 
difficulties.  The RO noted that at the examination, the 
Veteran reported problems with a persistent cough and 
occasional dizziness and mild exertion following walking for 
three quarters of a mile.  The RO reported that the examiner 
did confirm that the Veteran had wheezing and dyspnea on mild 
exertion and that a chest X-ray found no evidence of acute 
pulmonary infiltrates or pleural effusion, as well as no 
pleural plaques and no evidence of acute cardiopulmonary 
processes.  The RO noted that the examiner remarked that no 
pleural plaques or diffuse interstitial lung disease was 
present, but that some peribronchial wall thickening was 
present, suggestive of an infectious or inflammatory process.  
The RO indicated that the examiner provided a diagnosis of 
chronic bronchitis, with a reversible and allergic component 
being present.  The RO noted that the examiner stated that 
testing had ruled out asbestosis (the absence of pleural 
plaques), and opined that the Veteran's bronchitis was not 
due to asbestos exposure in the service.  The RO reported 
that the examiner stated that the Veteran had two conditions, 
the chronic bronchitis and the allergic component.  The RO 
noted that the examiner reviewed a statement from a private 
physician (Dr. Goebel) concerning environmental effects and 
opined that it was likely as not that the Veteran's 
bronchitis had arisen since his arrival in West Virginia and 
was due to the West Virginia environment and not to his 
military service.  

The Board observes that the RO stated that the Veteran's 
service treatment records showed treatment for the flu, chest 
congestion, and possible sinus problems.  The Board observes, 
however, that the Veteran's service treatment records for his 
first period of active duty from September 1970 to September 
1974 actually show treatment for bronchitis, as well as for 
upper respiratory infections on multiple occasions and for a 
viral syndrome.  The Veteran's service treatment records for 
his second period of active duty from August 1980 to June 
1983 show treatment for cold symptoms, a possible viral 
syndrome, rhinitis, and the flu.  Additionally, on a medical 
history form at the time of the June 1983 separation 
examination, the Veteran checked that he had a chronic cough.  
The reviewing examiner did not refer to any lung problems and 
the June 1983 objective separation examination report 
included a notation that the Veteran's lungs and chest were 
normal.  The Board also observes that on a medical history 
form at the time of a September 1991 examination report, 
apparently for Army Reserve purposes, the Veteran checked 
that he had pain or pressure in his chest and a chronic 
cough.  The reviewing examiner did not refer to any lung 
problems.  The objective September 1991 examination report, 
apparently for Army Reserve purposes, included a notation 
that the Veteran's lungs were normal.  The Board further 
notes that on a medical history form at the time of a 
September 1992 examination report, again apparently for Army 
Reserve purposes, the Veteran checked that he had pain or 
pressure in his chest and a chronic cough.  The reviewing 
examiner did not refer to any lung problems.  

The evidence received since the November 2005 RO decision 
includes additional post-service private and VA treatment 
records; VA examination reports; articles submitted by the 
Veteran; and statements and testimony from the Veteran.  

A June 2006 history and physical report from St. Mary's 
Medical Center noted that the Veteran had a past history of 
pulmonary fibrosis, newly diagnosed, not on any medication.  
The assessment included acute chest pain.  A June 2006 
consultation report from the same facility also noted that 
the Veteran had a past medical history of pulmonary fibrosis.  
The assessment did not refer to any lung disorders.  Another 
June 2006 consultation report noted, as to a past medical 
history, that the Veteran had been evaluated by a physician 
for idiopathic pulmonary fibrosis.  The assessment, at that 
time, did not refer to a lung disorder.  

A further June 2006 consultation report from St. Mary's 
Medical Center noted that a pulmonary consultation had been 
requested to assist in the preoperative management and to 
address the issue of pulmonary complications.  It was 
reported that the Veteran was recently evaluated for a second 
opinion for possible asbestos exposure.  The Veteran reported 
that he was exposed to asbestos while he was on military duty 
on a ship.  The consultation report indicated that the 
Veteran's claim had been rejected by the VA for compensation 
for asbestos and that he was told that there was some 
scarring on his X-rays in the past.  The consultation report 
noted that the pulmonary function tests showed some 
restrictive pattern with a decrease in diffusion capacity of 
carbon monoxide (DLCO).  It was noted that a chest X-ray 
appeared clear with slightly accentuated bronchovascular 
markings.  The assessment included question of mild 
restrictive lung disease.  The examiner noted that the 
Veteran's most recent pulmonary function tests were from a VA 
hospital and suggested mild restrictive lung disease.  It was 
noted, however, that such studies were suboptimal.  The 
assessment also included a question of asbestos related lung 
disease.  The examiner commented that they did discuss the 
possibility of doing lung biopsies while the Veteran 
underwent coronary artery bypass grafting and that he was 
agreeable.  It was noted that a physician was in agreement 
with proceeding to a lung biopsy to clarify the issue of 
pulmonary insult secondary to asbestos exposure.  

A June 2006 operative report from the same facility related 
postoperative diagnoses including undiagnosed interstitial 
lung disease.  A June 2006 surgical pathology report, as to 
the Veteran's lung biopsies, report related final diagnoses 
of left lower basilar segment of the lung, wedge biopsy:  
chronic bronchiolitis with focal organizing pneumonia; left 
upper lobe of lung lesion, wedge resection:  chronic 
bronchiolitis and organizing thrombus; and left upper lobe of 
the lung apex, wedge resection:  chronic bronchiolitis with 
focal organizing pneumonia and apical cap.  

An October 2007 X-ray report, as to the Veteran's chest, 
noted that there were nonspecific interstitial changes 
present with no focal infiltrate or effusion seen.  The 
impression was no acute disease.  

The Board observes that in the evidence available at the time 
of the November 2005 RO decision, there was no specific 
evidence relating the Veteran's current lung disorder, to 
include as due to asbestos exposure, to his periods of 
service.  The Board also notes that there was no evidence of 
any diagnosed asbestos related lung disorder.  In the 
evidence received since the November 2005 RO decision, there 
is a June 2006 consultation report from St. Mary's Medical 
Center that noted that the Veteran reported that he was 
exposed to asbestos while he was on military duty on a ship.  
The assessment included a question of mild restrictive lung 
disease and a question of asbestos related lung disease.  
Additionally, a June 2006 operative report from such facility 
related postoperative diagnoses including undiagnosed 
interstitial lung disease.  A June 2006 surgical pathology 
report, however, related final diagnoses that included 
chronic bronchiolitis with focal organizing pneumonia and 
apical cap.  Additionally, an October 2007 VA X-ray report, 
as to the Veteran's chest, noted that there were nonspecific 
interstitial changes present.  The Board observes that 
although the June 2006 surgical pathology report from St 
Mary's Medical Center diagnosed bronchiolitis with focal 
organizing pneumonia, the June 2006 consultation report from 
such facility specifically indicated an assessment that 
included a question of asbestos related lung disease.  
Additionally, the June 2006 consultation report also noted 
the Veteran's reported history of asbestos exposure while he 
was on military duty on a ship.  

Further, the Board notes that an August 2005 VA respiratory 
examination report (that was of record at the time of the 
November 2005 RO decision), included a notation by the 
examiner that interstitial lung disease and/or pleural 
plaques were necessary for the diagnosis of asbestosis.  The 
Board notes that a June 2006 operative report from St. Mary's 
Medical Center related a postoperative diagnosis of 
undiagnosed interstitial lung disease and a October 2007 VA 
X-ray report also noted that there were nonspecific 
interstitial changes present.  Therefore, in the evidence 
since the November 2005 RO decision, there is evidence of 
possible asbestos related lung disease and interstitial lung 
disease.  Such evidence clearly raises a question of a 
possible relationship between the Veteran's current lung 
disorder, to include as due to asbestos exposure, and his 
periods of service.  The evidence will be considered credible 
for the purposes of determining whether new and material 
evidence has been submitted.  

The Board finds that the June 2006 consultation report from 
St. Mary's Medical Center, as well as the June 2006 operative 
report from such facility and the October 2007 VA X-ray 
report, are evidence that is both new and material because 
the claim was previously denied, at least in part, on the 
basis that the evidence did not show a current lung disorder, 
to include as due to asbestos exposure, stemming from the 
Veteran's periods of service.  Therefore, the Board finds 
that such evidence is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate his claim, 
and raises a reasonable possibility of substantiating the 
claim.  New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it may not convince the Board to grant a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the 
November 2005 RO decision is new and material, and thus the 
claim for service connection for a lung disorder, to include 
as due to asbestos exposure, is reopened.  This does not mean 
that service connection is granted.  Rather, additional 
development of evidence will be undertaken (see the below 
remand) before the issue of service connection for a lung 
disorder, to include as due to asbestos exposure, is 
addressed on a de novo basis.  Manio v. Derwinski, 1 Vet.App. 
140 (1991).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a lung disorder, to include as due 
to asbestos exposure, is reopened, and to this extent only, 
the benefit sought on appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Veteran seeks service connection for a lung disorder, to 
include as due to asbestos exposure.  He contends that he has 
a lung disorder that is the result of asbestos exposure 
during his period of service in the Coast Guard from 
September 1970 to September 1974.  He specifically reports 
that he served on the Coast Guard Cutter Ingham and that he 
was exposed to asbestos while aboard ship.  The Veteran also 
reports that he was that he was exposed to cold and adverse 
weather conditions, that he had exposure to CS gas, and that 
he had exposure to epidemics of illness during his periods of 
service that also contributed to current lung disorder.  

The Veteran had verified active duty in the Coast Guard from 
September 1970 to September 1974.  He also had verified 
active duty in the Army from August 1980 to June 1983.  The 
Veteran had additional service in the Army Reserve including 
verified periods of active duty for training from May 1978 to 
August 1978 and from October 1987 to March 1988.  His service 
personnel records indicate that he served on the Coast Guard 
Cutter Ingham (WHEC 35) in June 1971.  The Veteran's service 
personnel records do not specifically demonstrate that he was 
exposed to asbestos as part of his duties.  

The Veteran's service treatment records show treatment for 
lung disorders on multiple occasions.  The reviewing examiner 
did not refer to any lung problems and the June 1983 
objective separation examination report included a notation 
that the Veteran's lungs and chest were normal.  On a medical 
history form at the time of a September 1991 examination 
report, apparently for Army Reserve purposes, the Veteran 
checked that he had pain or pressure in his chest and a 
chronic cough.  The reviewing examiner did not refer to any 
lung problems.  Additionally, on a medical history form at 
the time of a September 1992 examination report, again 
apparently for Army Reserve purposes, the Veteran checked 
that he had pain or pressure in his chest and a chronic 
cough.  The reviewing examiner did not refer to any lung 
problems.  

Post-service private and VA treatment records show treatment 
for disorders including variously diagnosed lung disorders.  

For example, a January 1998 statement, Dr. Goebel stated that 
she gave him a diagnosis of chronic bronchitis.  The Board 
observes that although the August 2005 VA examiner noted that 
the Veteran's claims file was reviewed, he did not discuss 
the Veteran's diagnosis of bronchitis during his first period 
of service.  In fact, the examiner did not discuss the 
service treatment records from the Veteran's first period of 
service at all.  The Board observes, therefore, that it is 
unclear whether the examiner actually reviewed the Veteran's 
entire claims file.  

A subsequent June 2006 history and physical report from St. 
Mary's Medical Center noted that the Veteran had a past 
history of pulmonary fibrosis, newly diagnosed.  A further 
June 2006 consultation report from St. Mary's Medical Center 
noted that a pulmonary consultation had been requested to 
assist in the preoperative management and to address the 
issue of pulmonary complications.  It was reported that the 
Veteran was recently evaluated for a second opinion for 
possible asbestos exposure.  The Veteran reported that he was 
exposed to asbestos while he was on military duty on a ship.  
The assessment included question of mild restrictive lung 
disease.  The examiner noted that the Veteran's most recent 
pulmonary function tests were from a VA hospital and 
suggested mild restrictive lung disease.  The assessment also 
included a question of asbestos related lung disease.  

A June 2006 surgical pathology report, as to the Veteran's 
lung biopsies, report related final diagnoses of left lower 
basilar segment of the lung, wedge biopsy:  chronic 
bronchiolitis with focal organizing pneumonia; left upper 
lobe of lung lesion, wedge resection:  chronic bronchiolitis 
and organizing thrombus; and left upper lobe of the lung 
apex, wedge resection:  chronic bronchiolitis with focal 
organizing pneumonia and apical cap.  

An October 2007 VA examination report indicated that the 
Veteran did have a diagnosis of bronchiolitis made on a lung 
biopsy in three different areas of the left lung.  The 
examiner commented that it was less likely as not that the 
diagnosed bronchiolitis was caused by or related to the 
Veteran's military service.  The examiner discussed the 
Veteran's medical history in some detail.  It was noted that 
the X-rays, as to the Veteran's chest, showed that there were 
nonspecific interstitial changes present.  The examiner 
commented that by the information available, it seemed to him 
that there were no significant findings in the left lung 
prior to the Veteran's hospitalization in June 2006.  The 
examiner stated the current chest X-ray noted that there were 
nonspecific interstitial changes present which suggested the 
possibly that the bronchiolitis started following the 2005 
examination.  The Board observes that the VA examiner did not 
specifically discuss the Veteran's diagnosis of bronchitis 
during his first period of service from September 1970 to 
September 1974.  Additionally, the examiner solely addressed 
the diagnosis of bronchiolitis and did not discuss whether 
the Veteran had any other lung disorders.  The examiner also 
did not specifically address whether the Veteran's claimed 
asbestos exposure had any relationship with his diagnosed 
bronchiolitis.  

The Board notes, therefore, that the Veteran has not been 
afforded a VA examination with the opportunity to obtain a 
responsive etiological opinion, following a thorough review 
of the entire claims folder, as to his claim for service 
connection for a lung disorder, to include as due to asbestos 
exposure.  Such an examination should be accomplished on 
remand.  38 C.F.R. § 3.159(c)(4).

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Further, the Board observes that the actual dates of the 
Veteran's additional periods of service in the Army Reserve, 
to include any periods of active duty for training and 
inactive duty training, have not been verified.  
Additionally, it appears that the Veteran's service treatment 
records may be incomplete.  The Veteran's service personnel 
records indicate that the Veteran had service in the Army 
National Guard until at least 1994.  The Board notes that 
there are no service treatment reports of record subsequent 
to 1992.  The Board observes that such information could 
affect the Veteran's claim.  Therefore, an attempt should be 
made to verify the Veteran's periods of active duty, active 
duty for training, and inactive duty training with the Army 
Reserve and to obtain any additional available service 
treatment records.  

Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
service department offices, to verify the 
dates of all the Veteran's periods of 
active duty, active duty for training, and 
inactive duty training in the Army 
Reserve.  Also request that a search be 
conducted for all medical records 
pertaining to the Veteran during his Army 
Reserve service.  If more details are 
required to conduct such search, the 
Veteran should be asked to provide the 
necessary information.  The results of 
such request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the Veteran informed of 
any negative results.  

2.  Ask the Veteran to identify all 
medical providers who have treated him for 
lung problems since December 2008.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of any 
outstanding records of pertinent medical 
treatment which are not already in the 
claims folder.  Specifically, VA treatment 
records since December 2008 should be 
obtained.  

3.  Schedule the Veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed lung disorder, to include as due 
to asbestosis exposure.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should diagnose 
all current lung disorders.  

Based on a review claims file and 
generally accepted medical principles, the 
examiner should provide a medical opinion, 
with adequate rationale, as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any diagnosed 
lung disorders are etiologically related 
to the Veteran's periods of service, to 
include any exposure to asbestos during 
service.  The examiner should specifically 
address lung conditions such as 
asbestosis, bronchitis, bronchiolitis, and 
interstitial lung disease, if any such 
disorder is diagnosed.  If the examiner 
finds that any diagnosed lung disorders 
existed prior to the Veteran's periods of 
service, the examiner should comment on 
whether any such pre- service conditions 
were permanently worsened by service.  

4.  Thereafter, review the Veteran's claim 
for entitlement to service connection for 
a lung disorder, to include as due to 
asbestos exposure.  If the claims is 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


